DISMISS and Opinion Filed April 9, 2019




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00059-CV

                    ISLAMIC ACADEMY, INC., Appellant
                                 V.
     NAEEM SILAT, MOHAMMAD ASHRAF DADA, SYED M. FAROOQ, OMAR
                  FAROOQ, AND SYED A. QADRI, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-01230-2018

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ April 5, 2019 agreed motion to dismiss this appeal. In the

motion, the parties state they have reached an agreement to compromise and settle their

differences. We grant the motion.

       We dismiss this appeal with prejudice.




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE



190059F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ISLAMIC ACADEMY, INC., Appellant                  On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00059-CV        V.                      Trial Court Cause No. 380-01230-2018.
                                                   Opinion delivered by Chief Justice Burns.
 NAEEM SILAT, MOHAMMAD ASHRAF                      Justices Molberg and Nowell participating.
 DADA, SYED M. FAROOQ, OMAR
 FAROOQ, AND SYED A. QADRI,
 Appellees

       In accordance with this Court’s opinion of this date, we DISMISS this appeal

       We ORDER that each party bear its own costs of this appeal.


Judgment entered April 9, 2019




                                             –2–